 



EXHIBIT 10.1

Bowater Incorporated
Outside Directors’ Stock-Based Deferred Fee Plan

     1. Purpose. The purpose of this Bowater Incorporated Outside Directors’
Stock-Based Deferred Fee Plan (the “Plan”) is to provide equity based
compensation as a component of the compensation of the Outside Directors of the
Board of Directors (the “Board”) of Bowater Incorporated (the “Company”).

     2. Effective Date. The Plan shall be effective as of May 11, 2005 (the
“Effective Date” of the Plan).

     3. Eligibility. Participation in the Plan shall be extended to Outside
Directors.

     4. Administration. The Executive Committee of the Board or such members of
the Board as are selected by the Board from time to time (the “Committee”) shall
administer the Plan, provided that the Committee may delegate responsibility for
administration to such person or persons as it deems appropriate from time to
time. Subject to the express provisions of the Plan, the Committee shall have
the authority to do all things that it may deem necessary or desirable in
connection with the administration of the Plan, including without limitation
(a) to establish, modify and revoke rules relating to the Plan; (b) to interpret
the terms of the Plan, any rules under the Plan and the terms and conditions of
any award or benefit under the Plan; (c) to approve the form and content of any
documentation relating to awards or benefits under the Plan or Plan
administration; and (d) consistent with the express provisions of the Plan, to
approve, establish and amend (subject to the benefit recipient’s consent except
for amendments pursuant to paragraph 19) the terms governing a benefit under the
Plan. All determinations, interpretations and decisions made by the Committee
under or with respect to the Plan shall be final, conclusive and binding on the
Company, and Directors and any beneficiary of a benefit. No member of the
Committee shall be liable for any action taken in good faith with respect to the
Plan.

     5. Stock Units Subject to Plan. A “Stock Unit” means the right to receive
payment in cash in an amount equal to the Fair Market Value of one share of
Stock, determined as of the Distribution Date with respect to that Stock Unit.

     6. Deferred Retainer Benefits. Outside Directors shall be eligible for
Deferred Retainer Benefits under the Plan in accordance with the following:



(a)   If an individual is an Outside Director on the date immediately after the
date of the Company’s annual shareholders meeting (the “Crediting Date” under
this paragraph (a)), the Deferred Retainer Account of such individual will be
credited with a Deferred Retainer Benefit of Stock Units representing shares of
Stock having a Fair Market Value of $15,000 (with such Fair Market Value
determined as of the Crediting Date).



(b)   If an individual becomes an Outside Director other than on the date of the
Company’s annual shareholders meeting then, on the date he becomes an Outside
Director (the “Crediting Date” under this paragraph (b)), the Deferred Retainer
Account of such individual will be credited with a Deferred Retainer Benefit of
Stock Units representing shares of Stock having a Fair Market Value of $15,000
(with such Fair Market Value determined as of the Crediting Date), provided that
such $15,000 amount shall be subject

 



--------------------------------------------------------------------------------



 



to a pro-rata reduction to reflect the portion of the period during which he was
not an Outside Director between the most recent prior annual shareholders
meeting prior to his becoming an Outside Director and the expected date of the
next annual meeting.

     7. Deferred Retainer Account. As of the Effective Date or, if later, the
date on which an individual becomes an Outside Director, the Company shall
establish a bookkeeping account in the name of each Outside Director (the
Outside Director’s “Deferred Retainer Account”), which shall be adjusted as
follows:



(a)   As of the Crediting Date with respect to the Outside Director’s Deferred
Retainer Account, such Deferred Retainer Account will be increased to reflect
the number of Stock Units to be credited as of that date in accordance with
paragraph 6.



(b)   With respect to dividend record dates occurring during the period in which
Stock Units are credited to an Outside Director’s Deferred Retainer Account,
such Deferred Retainer Account will be increased to reflect dividends payable
with respect to Stock, with the Deferred Retainer Account to be increased by the
number of Stock Units equal to the number of shares of Stock which could be
purchased with the dividends payable with respect to the Stock Units credited to
the Outside Director’s Deferred Retainer Account as of the record date for that
dividend (determined as though each Stock Unit was a share of Stock), and based
on the Fair Market Value of such stock at the time such dividends are paid.



(c)   As of the date of distribution with respect to any Stock Units in
accordance with paragraph 9, the Outside Director’s Deferred Retainer Account
will be reduced by the number of Stock Units as to which distribution to the
Outside Director is made.

     8. Vesting.



(a)   Notwithstanding the provisions of paragraph (b) below, a Director will be
vested in his Deferred Retainer Account balance on the date he ceases to be a
member of the Board if any of the following apply to him:



  (i)   At the time he ceases to be a member of the Board, he has completed five
years of Service in Continuous Service.     (ii)   He ceases to be a member of
the Board by reason of his death or Disability.     (iii)   He is a member of
the Board immediately prior to a Change in Control of the Company and is removed
from or not renominated to his directorship following such Change in Control.



(b)   A Director shall forfeit his Deferred Retainer Account balance if he is
not vested in his Deferred Retainer Account balance on the date he ceases to be
a member of the Board.

     9. Distributions. As soon as practicable after a Director’s Distribution
Date, he shall receive a lump sum cash payment in settlement of the vested
balance in his Deferred Retainer Account as of such Distribution Date. The
amount of such cash payment shall equal the Fair

2



--------------------------------------------------------------------------------



 



Market Value of Stock represented by such Stock Units, with such value
determined as of the Director’s Distribution Date. As of the Director’s
Distribution Date, and except as otherwise expressly provided in this Plan, the
Director shall receive no payment with respect to his Deferred Retainer Account
balance if he is not vested on the Distribution Date, and such balance shall be
forfeited. A Director’s “Distribution Date” shall be the first day on which he
ceases to be in Service.

     10. Adjustments. In the event of any stock dividend, stock split,
combination or exchange of shares, merger, consolidation, spinoff or other
distribution (other than normal cash dividends) of Company assets to
shareholders or any other change affecting the Stock, the Committee may make
such adjustments to the amount payable with respect to the Stock Units that the
Committee, in its sole discretion, may deem appropriate to reflect such change.

     11. Voting Rights. A Director shall not be a shareholder of record with
respect to the Stock Units and shall have no voting rights with respect to the
Stock Units.

     12. Transferability. Rights under the Plan may not be sold, assigned,
pledged, alienated or otherwise transferred or encumbered except by will or the
laws of descent and distribution.

     13. Covenants of Director. As a condition of participation in this Plan,
each participating Outside Director agrees to the following:



(a)   During Continuation Of Service. As long as a Director continues in
Service, the Director shall devote his best efforts and undivided loyalty to the
Company, and devote such time to his tasks as a Director as shall be required to
discharge his obligations to the best of his abilities.



(b)   Following Retirement. If a Director’s Service to the Company terminates
under circumstances which obligate the Company to make payments under the
provisions of paragraph 9, the Director shall not, for a period of five years
thereafter, serve as a principal, director, officer or employee of a corporation
or other entity which competes directly or indirectly with the Company or any of
its Affiliates in any geographic area where the Company or any of its Affiliates
is conducting or actively proposing to conduct its business, and shall be
available to the Company at the mutual convenience of the parties, from time to
time, to consult with the Company in an advisory capacity if, and when, the
Director is reasonably requested to do so by the Company.

     14. Remedies of the Company. Upon the occurrence of any one or more of the
following circumstances:



(a)   if the Director’s Service is terminated whether by the Director, by the
Company or its shareholders, for any reason prior to the Director’s completion
of five years of Service in Continuous Service;



(b)   if the Director is at any time removed from incumbency as a Director for
reasons deriving from his gross negligence or misconduct, detrimental to the
business interests of the Company, or for criminal conduct of any type
(regardless of the effect thereof on the business interest of the Company); or

3



--------------------------------------------------------------------------------



 



(c) if the Director at any time fails to comply with the requirements of
paragraph 13;

then and in any such event the Company’s obligation to pay or provide benefits
hereunder to any such Director shall automatically cease and terminate, and
neither said Director nor any other person claiming any benefit pursuant to said
Director’s participation in this Plan shall have any rights, claims or causes of
action hereunder against the Board, the Company or any person acting on their
behalf. The Company’s sole remedy for breach by the Director of the provisions
of paragraph 13 shall be to cease paying or providing benefits pursuant to the
provisions of paragraph 9, but this shall not preclude the Company from
recovering from a Director damages inflicted on the Company or its Affiliates by
conduct of a Director which renders the Director liable to the Company
independently of the fact that such conduct constitutes a breach of the
Director’s covenants in paragraph 13.

     15. Limitation Of Rights of the Director. Inclusion under the Plan shall
not give a Director any right or claim to a benefit, except as specifically
defined in this Plan. The establishment of the Plan shall not be construed as
giving any Director a right to be continued in Service as a Director of the
Company.

     16. No Assignment Of Benefits. Awards under the Plan are not transferable
except as designated by the Outside Director by will or by the laws of descent
and distribution.

     17. Payments To Incompetents. In the event that any payment hereunder
becomes payable to a person adjudicated to be incompetent, payment thereof to
the guardian or legal representative of such person shall constitute full and
complete compliance herewith and entitle the Company to discharge with respect
thereto.

     18. Construction. The decision of the Committee on all matters concerning
the interpretation and administration of this Plan shall be final. Each Director
agrees, as a condition to participation herein, to be bound by all actions and
interpretations regarding this Plan by the Committee. Neither the Board, the
Committee, any individual Director nor any persons acting on their behalf shall
be subject to any liability to any Director or other person in the construction
and administration of this Plan.

     19. Amendment Or Termination. The Company reserves the right at any time,
and from time to time, by action of a majority of the Board at a meeting at
which all members thereof are present and voting or the required notice of which
contained an accurate summary of the action proposed for vote, to amend, in
whole or in part, any or all of the provisions of this Plan including the right
to terminate the Plan at any time; provided, however, that no such amendment or
termination shall adversely affect benefits under this Plan already being paid
or having become unconditionally payable pursuant to the terms hereof either due
to Director’s completion of five years of Service in Continuous Service prior to
the date of such amendment or termination, or because the Director was removed
from or not renominated to his directorship (whether before or after such
amendment or termination) under circumstances entitling the Director to vesting
in his Deferred Retainer Account balance.

4



--------------------------------------------------------------------------------



 



     20. Funding. The Company’s obligations under this Plan shall be unfunded,
and the Company shall not be obligated under any circumstances to fund its
obligations under this Plan. The Company may, however, at its sole and exclusive
option, informally fund all or a part of this Plan. If the Company decides upon
such informal funding, the manner, continuance or discontinuance of such
informal funding shall be the sole and exclusive decision of the Company.

     21. Governing Law. This Plan shall be governed by and interpreted in
accordance with the laws of the State of Delaware and, subject to paragraph 19
above, shall be binding upon the Company and its successors, including any
successor which acquires all or substantially all of the assets of the Company.

     22. Definitions. The following words and phrases, when used in this Plan
with an initial capital letter, unless the context clearly indicates otherwise,
shall have the following meanings, or the meanings as set forth elsewhere in
this Plan. Wherever applicable the masculine pronoun shall include the feminine
pronoun and the singular shall include the plural.



(a)   The term “Affiliate” means any Company directly or indirectly controlled
by, controlling, or under common control with the Company.   (b)   The term
“Board” means the Board of Directors of the Company.   (c)   The term “Change in
Control” shall have the meaning ascribed to it in the Company’s 2002 Stock
Option Plan, as it may be amended from time to time. In the event that awards
cease to be made under the 2002 Stock Option Plan, and the Company establishes a
successor to the 2002 Stock Option Plan that contains a definition of “Change in
Control,” the definition of “Change in Control” in the successor plan shall be
substituted as the definition for “Change in Control” under this Plan. Nothing
in this Plan, the 2002 Stock Option Plan, or a successor to the 2002 Stock
Option Plan shall be construed to require the consent of any individual Outside
Director with respect to the definition of Change in Control.   (d)   The term
“Company” shall mean Bowater Incorporated.



(e)   The term “Continuous Service” shall mean incumbency as a Director without
interruption. For the purpose hereof, Continuous Service shall include periods
of incumbency during periods of being disabled (if the Director has not left the
Board by reason of a Disability) or leave of absence granted by the Company, and
shall include periods before and periods after the Effective Date.



(f)   The term “Director” shall mean any individual who is elected and qualifies
to serve as a member of the Board. At all times of incumbency as a Director, an
individual is either an “Inside Director” or an “Outside Director” as those
terms are hereinafter defined.



(g)   A Director shall be considered to have a “Disability” during the period in
which he is unable to perform the functions of his position as a member of the
Board by reason of a

5



--------------------------------------------------------------------------------



 



physical or mental impairment, as determined by the Committee, which condition,
in the opinion of a physician selected by the Committee, is expected to have a
duration of not less than 90 days.



(h)   The term “Fair Market Value” of a share of Stock for a particular date
means the simple arithmetic mean between the highest and lowest prices per share
at which the Stock is traded as reported for the New York Stock Exchange
Composite Transactions for that date, or if not so traded, the simple arithmetic
mean between the closing bid-and-asked prices thereof as reported for such
Exchange on that date, rounded to the nearest number within two decimal places.



(i)   The term “Inside Director” shall mean a Director who is an employee of the
Company or any of its Affiliates (but only during such times as such employment
continues).



(j)   The term “Nonparticipating Director” shall mean any Director who satisfied
both of the following conditions: (i) the Director had five years of Continuous
Service under the Retirement Plan for Outside Directors as of May 11, 2005; and
(ii) the Director elected, at the time and in accordance with procedures
established by the Board, to not participate in this Plan.



(k)   The term “Outside Director” shall mean a Director who is not an Inside
Director, but shall exclude any Nonparticipating Director.



(l)   The term “Service” shall mean incumbency, measured in years and months to
the nearest whole month, as an Outside Director of the Company.   (m)   The term
“Stock” shall mean common stock of the Company.

     IN WITNESS WHEREOF, the Company has caused this document to be executed by
its duly authorized officer as of May 11, 2005.

                              BOWATER INCORPORATED    
 
                            By: /s/ James T. Wright                     Name:  
James T. Wright                       Title: Sr. Vice President – Human
Resources                     Date Signed: 3/24/2005

                 

6